Exhibit 10.1
ASSIGNMENT AGREEMENT
ASSIGNMENT AGREEMENT (THE “AGREEMENT”) entered into to be effective as of this
26th day of June 2008 (the “Effective Date”).

     
BY AND BETWEEN:
 
GLOBAL CLEAN ENERGY INC., an entity duly incorporated according to law having
its head office at 1241 S. Parker Rd. #201, Aurora, Colorado 80014;
 
   
 
 
(hereinafter referred to as the “COMPANY”)
 
   
AND:
 
PHILIP AZIMOV, domiciled and residing at 43 Edgewood, Dollard-Des-Ormeaux,
Quebec, H9A 3K6.
 
   
 
 
(hereinafter referred to as the “CONSULTANT”)
 
   
 
 
(collectively referred to as the “Parties”)

WHEREAS on November 25, 2007 the Parties entered into a Memorandum of Agreement
(the “Memorandum”) pursuant to which the Consultant was to assist the Company in
the consulting, design, development, construction, testing, implementation and
patenting of certain aquatic pump technology (the “Technology”) to be owned and
used by the Company;
WHEREAS CONSULTANT has assisted the Company with the design, construction and
testing of the Technology, and a patent application for the Technology has been
submitted to the U.S. Patent and Trademark Office and is currently pending; and
WHEREAS in accordance with the terms of the Memorandum, the CONSULTANT wishes to
assign to the Company any and all of the CONSULTANT’s rights, title and
interests in and to the Technology (including any patents, patent reissues,
continuations-in-part, revisions, extensions and re-examinations thereof), all
related documentation, including, without limitation, all related copyrights, if
any, and the exclusive right to enforce the patents in the United States and
throughout the world in the sole name of the Company, including all rights to
profits and damages by reason of past infringement by any party or parties,
including the rights to sue and collect the same for the Company and the
Company’s successors and assigns’ own use and benefit, free and clear of any and
all liens, encumbrances or third party claims (all of these rights collectively,
the “Proprietary Rights”), and the COMPANY wishes to acquire any and all of
CONSULTANT’S rights to the Proprietary Rights.

 

 



--------------------------------------------------------------------------------



 



THE PARTIES HEREBY AGREE AS FOLLOWS:
1. CONSULTANT represents and warrants that: (i) CONSULTANT solely owns the
Proprietary Rights, and has all rights necessary to assign the Proprietary
Rights pursuant to this Agreement; (ii) the Proprietary Rights are free of any
liens or encumbrances; (iii) no licenses to, leases of, or rights to use the
Proprietary Rights or the Technology have been granted to any third party; and
(iv) to the best of his knowledge, CONSULTANT believes that the Technology does
not infringe or misappropriate the intellectual property rights of any third
party;
2. CONSULTANT hereby assigns all of the Proprietary Rights to the Company, and
as consideration for CONSULTANT’S assignment of all of the Proprietary Rights,
the COMPANY will issue to CONSULTANT 300,000 restricted shares of the COMPANY’S
$0.001 par value common stock, with each share of common stock to be valued at
ONE DOLLAR AND FIFTY CENTS ($1.50) (U.S.) per share;
3. Any and all expenses incurred by CONSULTANT for the design, development,
construction, testing, implementation and patenting of the Technology, which are
estimated to be approximately $3,200 as June 25, 2008, shall be reimbursed by
the COMPANY upon the presentation of the invoices detailing such expenses;
4. Upon the assignment of all the Proprietary Rights to the COMPANY, the
Proprietary Rights will become the COMPANY’S “Proprietary/Confidential
Information” as defined in the June 1, 2007 Nondisclosure Agreement (the “NDA”)
by and between the CONSULTANT and the COMPANY, and the Proprietary Rights will
be subject to the terms of the NDA;
5. CONSULTANT understands and agrees that the Company shall cause the legend set
forth below or a legend substantially equivalent thereto, to be placed upon any
certificate(s) evidencing ownership of the shares of common stock to be issued
to CONSULTANT together with any other legends that may be required by state or
federal securities laws:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY THROUGH REASONABLE MEANS AS DETERMINED BY THE
COMPANY, INCLUDING AN OPINION OF SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY.”

 

 



--------------------------------------------------------------------------------



 



This Assignment Agreement is entered into on the respective dates set forth
below to be effective as of the Effective Date.

              PHILIP AZIMOV, INDIVIDUALLY   GLOBAL CLEAN ENERGY INC.
 
            /s/ Philip Azimov       /s/ Kenneth S. Adessky       Philip Azimov,
Individually   By:   Kenneth S. Adessky
Date:
  June 26, 2008   Title:   Chief Financial Officer
 
           
 
      Date:   June 26, 2008
 
           

* * * * *

 

 